PER CURIAM.
Epitomized Opinion
First Publication of this Opinion
Original action, for damages in the Common Pleas wherein David Lombardi was plaintiff and David Admon was defendant. The petition alleged that plaintiff was regularly employed by defendant in the automobile repair business; that defendant regularly employed more than five employes and had not complied with the Workman’s Compensation Act; that on the day in question plaintiff “with several other men employed by defendant were engaged in repairing an auto . . . and one of the fellow employes committed certain negligent acts which caused the injury. The trial court directed a verdict for defendant on the ground that it did not appear from the pet'tion that *158plaintiff and the person who was guilty of the negligence were working for defendant in doing the thing they were doing at the time of the accident. Plaintiff brought error. Held:
Attorneys — Carl M. Meyers, for Lombardi; R: C. Ryder, for Admon, both of Akron.
Giving .the petition the liberal construction required by the laws of this state, it sufficiently appears that the employes of defendant were repairing an auto for defendant and were in the prosecution of defendant’s business when the accident occurred. Reversed and rem'anded.